          Case 5:19-cv-00277-JM Document 72 Filed 03/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ROMARIO V. WALLER,                                                                 PLAINTIFF
ADC #108263

v.                                  5:19CV00277-JM-JTK

DENISE FAYE PITTMAN, et al.                                                    DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 8th day of March, 2021.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
